Citation Nr: 0506301	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-36 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served a period of active service in the Army 
from June 1974 to September 1978.  Service personnel records 
indicate that the veteran's character of discharge was 
upgraded to a general discharge under honorable conditions in 
December 1979.     

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5100 
et seq. (West  2002).  However, it is the RO's responsibility 
to ensure that all appropriate development is undertaken in 
this case.

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

This case must be returned to the RO for initial 
consideration of the additional evidence submitted/obtained 
since the issuance of the October 2003 statement of the case 
(SOC), including VA outpatient treatment records dated in 
November 2003 and additional VA outpatient treatment records 
associated with the folder in June 2004.  A waiver of RO 
consideration of this evidence is not of record.  
Consequently, it must be referred to the RO for initial 
consideration.  See 38 C.F.R. § 20.1304 (2004).

The claims file contains a notation in an August 2002 VA 
treatment note that indicates the veteran currently receives 
disability benefits from the Social Security Administration 
(SSA).  The United States Court of Appeals for Veterans 
Claims (CAVC) has held that where there has been a 
determination that the veteran is entitled to SSA benefits, 
the records concerning that decision could possibly contain 
relevant evidence and are often needed by the VA for 
evaluation of pending claims, and must be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
the medical records from SSA pertaining to any original or 
continuing award of disability benefits should be requested 
and associated with the claims file.

The Board also notes that the veteran's service medical 
records contain a notation that he was referred to the mental 
hygiene clinic in June 1976, and that he was to be followed 
by that clinic.  There are no subsequent mental hygiene 
clinic records in the veteran's claims folder.  Therefore, 
the RO should ascertain whether there are any other mental 
hygiene service records and, if so, associate them with the 
veteran's claims folder.

Under 38 C.F.R. § 3.159(c)(4) (2004), VA will provide an 
examination or opinion if the information and evidence of 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim but:  1) contains competent lay 
or medical evidence that the claimant has a current diagnosed 
disability, or persistent or recurring symptoms of 
disability; 2) establishes that the veteran suffered an 
event, injury, or disease in service; and 3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  See 38 
U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Based upon evidence of complaints of depression 
contained in the veteran's VA outpatient treatment notes, the 
June 1976 notation in his service medical records showing the 
veteran sought a mental health referral for emotional 
problems including depression, and the current diagnosis of 
dysthymic disorder in the March 2002 VA examination report, 
the Board finds that it must obtain a medical examination in 
order to identify the current diagnosis and obtain an opinion 
concerning whether it is related to the veteran's active 
military service.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 
38 C.F.R. §§ 3.158 and 3.655 (2004).  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim. If no records can 
be found, the RO should indicate whether 
the records do not exist and whether 
further efforts to obtain the records 
would be futile.

2.  The RO should ascertain whether there 
are any mental hygiene clinical records 
from the veteran's active military 
service; he was referred to the mental 
hygiene clinic in June 1976.  If there 
are any such records, they should be 
obtained and associated with the 
veteran's claims folder.  If no records 
can be found, the RO should indicate 
whether the records do not exist and 
whether further efforts to obtain the 
records would be futile.

3.  The RO should then schedule the 
veteran for a VA examination to determine 
the current psychiatric diagnosis of his 
current claimed disability of depression 
and whether it is related to his active 
military service.  The claims folder and 
a copy of the REMAND should be made 
available to the examiner for review -- 
including all VA treatment records and 
examination reports as well as all 
service medical records and private 
treatment records.  The examiner should 
note in the examination report whether 
the claims folder has been reviewed.  In 
the report, the examiner should provide a 
diagnosis or diagnoses of the veteran's 
current claimed psychiatric disability.  
For each diagnosis made, the examiner 
should review the veteran's claims file 
and indicate whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosed 
condition was incurred in or aggravated 
during service.  The claims folder should 
be made available to the examiner for 
review.

4.  The RO should readjudicate the 
veteran's claim for entitlement to 
service connection for depression.  If 
the claim remains denied, the RO should 
issue a supplemental statement of the 
case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claims since October 
2003.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


